             Case 1:21-cv-00162-LY Document 1 Filed 02/18/21 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 ROGER BEASLEY IMPORTS, INC.                      §
                                                  §
 v.                                               §                CIVIL ACTION NO. 1:21-cv-162
                                                  §
 JPMORGAN CHASE BANK, N.A.                        §
 AND MOTORS INSURANCE                             §
 CORPORATION                                      §

      PLAINTIFF ROGER BEASLEY IMPORTS, INC.’S ORIGINAL COMPLAINT

          Plaintiff Roger Beasley Imports, Inc. (“Beasley”) files this Original Complaint and asserts

the following claims against Defendants JPMorgan Chase Bank, N.A. (“Chase”) and Motors

Insurance Corporation (“MIC”).

                                     I.      INTRODUCTION

1.        Pursuant to a Chase Floorplan Program, Defendants provided a policy of insurance to

insure Beasley, along with sister entities Roger Beasley Mazda, Inc. and Auto Group Premier, Inc.,

(collectively, the three “Beasley Entities”), for weather-related losses at their five car dealerships

in the Austin area. On May 24, 2020, a hail storm hit Beasley’s Mazda South dealership, causing

significant damage to approximately 550 vehicles.          Beasley promptly filed its claim with

Defendants requesting payment for this covered loss. Defendants rejected Beasley’s entire claim

when coverage is clear, leaving Beasley with a loss of nearly $750,000. Beasley files this suit to

enforce its rights under the contract and the insurance policy in the face of Defendants’ wrongful

denial.
             Case 1:21-cv-00162-LY Document 1 Filed 02/18/21 Page 2 of 7




                              II.     JURISDICTION AND VENUE

2.      This Court has jurisdiction because the matter in controversy exceeds $75,000 and is

between citizens of different states. 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C.

§ 1391(b).

                                          III.    PARTIES

3.      Plaintiff Roger Beasley Imports, Inc. is a Texas corporation.

4.      Defendant JPMorgan Chase Bank, N.A. is a Foreign Financial Institution who may be

served with process through its registered agent, C T Corporation System, 1999 Bryan Street, Suite

900, Dallas, Texas 75201-3136.

5.      Defendant Motors Insurance Corporation is a Foreign Fire and Casualty Corporation who

may be served with process through its registered agent, C T Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201-3136.

                              IV.     CONDITIONS PRECEDENT

6.      All conditions precedent to Plaintiff’s recovery and relief requested herein have occurred

or have been performed.

                                           V.      FACTS

        A. Floorplan

7.      Beasley is a successful car dealer with three locations: Mazda South, Roger Beasley

Hyundai and Roger Beasley Hyundai New Braunfels. The Beasley family of dealerships (the

“Beasley Entities”) also includes Roger Beasley Mazda Central (owned by Roger Beasley Mazda,

Inc.) and Roger Beasley Mazda of Georgetown (owned by Auto Group Premier, Inc.).

8.      In September 2019, Chase became a lender for all the Beasley Entities, issuing a large-

scale line of credit for both new and used vehicle inventory under what is commonly known as a




PLAINTIFF ROGER BEASLEY IMPORTS, INC.’S ORIGINAL COMPLAINT                                   Page 2
            Case 1:21-cv-00162-LY Document 1 Filed 02/18/21 Page 3 of 7




“Floorplan”. As part of the lending transaction, Chase required that the Beasley Entities maintain

automobile physical damage insurance and invited them to participate in its Floorplan insurance

“Program” with insurer Defendant MIC.            The Beasley Entities accepted this invitation by

executing the required documents and properly paying all premiums, which amounted to more

than $380,000 over just nine months—premiums that Defendants never returned.

9.      After the May 24, 2020 hailstorm hit Mazda South, Beasley invoked its insurance

coverage. Defendants denied the claim, taking the position that there was no coverage in place for

the damaged vehicles under either the Chase Floorplan and/or the MIC insurance policy issued

thereunder. Defendants’ denial resulted in economic loss and/or actual damages to the Plaintiff in

the amount(s) of the benefits Defendants withheld.

        B. The “Program”

10.     Beasley and Chase executed a number of documents to secure the lending transaction. The

Floorplan documents include, among others, a Line of Credit Note (the “Note”) and a Floorplan

Credit Agreement (the “Credit Agreement”). Exs. A and B. In both agreements, Beasley is defined

to include all three Beasley Entities: Roger Beasley Imports, Inc., Roger Beasley Mazda, Inc., and

Auto Group Premier, Inc. Chase secured the line of credit with massive collateral in all of the

Beasley Entities’ “real or personal property” described in the Floorplan documents executed in

connection with the deal. Ex. B at § 1.

11.     In the Credit Agreement, Chase required the Beasley Entities to maintain inventory

insurance satisfactory to Chase. Ex. A at § 8.19. Chase gave the Beasley Entities the option of

satisfying the requirement by participating in its insurance “Program”:

        If the Borrower satisfies said requirement by participating in a program offered
        from time to time through the Bank (the “Program”), the Borrower agrees to
        reimburse the Bank for the cost of insurance under any policy issued to the
        Borrower under the Program (each, a “Policy”) as may be referenced in the



PLAINTIFF ROGER BEASLEY IMPORTS, INC.’S ORIGINAL COMPLAINT                                   Page 3
            Case 1:21-cv-00162-LY Document 1 Filed 02/18/21 Page 4 of 7




         certificate of insurance or other separate writing issued by the insurance company
         issuing a Policy (the “Insurer”).

Id. at § 8.19. The Beasley Entities opted in, and Defendant MIC issued the policy (the “Policy”)

to them via its agent PDP Group, Inc.

12.      Chase’s Floorplan not only covered “floored” autos—mostly new vehicles that the Beasley

Entities acquired with funds borrowed from Chase—but it also covered “non-floored” vehicles.

The Policy expressly covered weather loss, including hail damage, for both floored and non-

floored vehicles. Beasley is an additional insured under the Policy, as evidenced in the declarations

and the certificate of insurance. Exs. C and D. The Beasley Entities timely paid all premiums for

both floored and non-floored vehicles through May 26, 2020. Neither Defendant has returned any

premiums previously paid to secure that insurance coverage.

         C. The Hail Storm and Wrongful Denial of the Insurance Claim

13.      On May 24, 2020, a hail storm hit Beasley’s Mazda South dealership causing

approximately $750,000 in damage to non-floored vehicles on the lot. Beasley submitted a claim

to MIC, which MIC wrongfully denied in full. Chase echoed MIC’s position, falsely claiming that

there was no coverage in place on the day of the storm. Defendants rely on a Policy provision

stating that coverage ends at the earlier of “(1) the date your security interest is satisfied; or (2) the

date the covered auto is sold” and take the position that Chase had no security interest in the

damaged vehicles. Ex. E at Part IV, G.2.

14.      However, when the storm hit, Plaintiff Beasley still had new cars floored with Chase

through their financing agreements, and Defendants charged Beasley premiums for coverage on

those vehicles as well as on the non-floored vehicles at Mazda South that were damaged by the

storm.




PLAINTIFF ROGER BEASLEY IMPORTS, INC.’S ORIGINAL COMPLAINT                                           Page 4
             Case 1:21-cv-00162-LY Document 1 Filed 02/18/21 Page 5 of 7




15.     It was not until May 26—two days after the storm—that Beasley paid off the Note in full

and no longer had any cars floored with Chase. It was only then that coverage terminated under

the terms of the Program and the Policy. Hence, the hail-damaged vehicles were covered by the

insuring agreements on May 24, 2020—the date of the loss.

                                    VI.      CAUSES OF ACTION

        A. Chase’s Breach of Contract

16.     By    its   actions   set    forth    above,   Chase     breached   its   Floorplan   Credit

Agreement with Beasley, specifically the insurance Program’s termination provisions. Ex. B at

§ 8.19. The Program terminated upon the earliest of (1) the expiration of the Policy, (2) the

termination of the Credit Agreement, or (3) the Beasley Entities’ termination of their participation

in the Program, provided that they provide 10 days’ written notice and provide Chase with other

evidence of insurance. Id. Here, the Program ended under #2 above when the Chase Floorplan

Agreement terminated as a result of the Beasley Entities’ final payoff of the Note on May 26.

Chase’s position that its Floorplan Program ended earlier is false and breaches the plain language

of the Chase Floorplan Credit Agreement. As a result of this breach, Chase is liable for Beasley’s

actual damages, the costs of this action, and attorneys’ fees.

        B. Chase’s Texas Insurance Code Violations

17.     By contracting with Beasley for the Chase Floorplan Program (which included insurance

coverages and benefits), Chase actively engaged in the business of insurance (as that term is

variously defined in TEX. INS. CODE § 101.051) and is further liable for Texas Insurance Code

violations committed in that capacity. Chase has knowingly committed unfair and deceptive

insurance practices, including but not limited to misrepresenting facts, terms, or policy provisions

relating to the coverage at issue; failing to attempt in good faith to effectuate a prompt, fair, and




PLAINTIFF ROGER BEASLEY IMPORTS, INC.’S ORIGINAL COMPLAINT                                      Page 5
            Case 1:21-cv-00162-LY Document 1 Filed 02/18/21 Page 6 of 7




equitable settlement of a claim with respect to which its liability has become reasonably clear;

refusing to pay the claim without conducting a reasonable investigation of the claim; and failing

to promptly provide Beasley with a reasonable explanation for the denial of the claim. TEX. INS.

CODE §§ 541.051; 541.060(a)(1)-(3), (7). Accordingly, Chase is liable to Beasley for actual

damages, additional and/or statutory damages, court costs, attorneys’ fees, statutory interest, and

any other damages the Court deems proper.

        C. MIC’s Breach of Contract

18.     MIC breached the Policy by refusing to pay Beasley’s claim. Beasley was an additional

insured under the Policy with hail damage coverage for non-floored vehicles at its dealerships.

Exs. C and D. Beasley paid all premiums owed under the Policy and made a proper and timely

claim for loss and/or damages. MIC is “piggybacking” on Chase’s unsupportable position that

coverage had ended prior to the date damages were sustained and also falsely representing that,

under the terms of the policy, it owes contractual obligations only to Chase and not to Beasley.

Accordingly, MIC is liable to Beasley for actual damages, the costs of this action, and attorneys’

fees.

        D. MIC’s Texas Insurance Code Violations

19.     MIC has violated the Texas Insurance Code by engaging in, and knowingly engaging in,

unfair claim settlement practices, including, but not limited to, misrepresenting facts or policy

provisions or advantages relating to coverage at issue; failing to attempt in good faith to effectuate

a prompt, fair, and equitable settlement of a claim with respect to which its liability has become

reasonably clear; denying the claim; failing to conduct a reasonable investigation of the claim; and

failing to promptly provide Beasley with a reasonable explanation for the denial of the claim. See

TEX. INS. CODE §§ 541.051; 541.060(a)(1)-(3), (7); 542.003(b)(1), (4); 542.056; 542.058; 542.060.




PLAINTIFF ROGER BEASLEY IMPORTS, INC.’S ORIGINAL COMPLAINT                                       Page 6
            Case 1:21-cv-00162-LY Document 1 Filed 02/18/21 Page 7 of 7




As a result, MIC is liable to Beasley for actual damages, additional and/or statutory damages, court

costs, attorneys’ fees, statutory interest, and any other damages the court deems proper.

                                        VII.    JURY TRIAL

20.     Beasley demands a trial by jury.

                                               PRAYER

        Beasley respectfully requests compensatory damages, additional and/or statutory damages,

the costs of this action, attorneys’ fees, interest, and such other and further relief to which Plaintiff

may be entitled.

                                                Respectfully submitted,

                                                Joe K. Longley
                                                State Bar No. 00000114
                                                LAW OFFICE OF JOE K. LONGLEY
                                                3305 Northland Drive, Suite 500
                                                Austin, Texas 78731-4991
                                                Telephone: (512) 477-4444
                                                Facsimile: (512) 477-4470
                                                Email: joe@joelongley.com

                                                Karen C. Burgess
                                                State Bar No. 00796276
                                                Email: kburgess@burgesslawpc.com
                                                BURGESS LAW PC
                                                515 Congress Avenue, Suite 1900
                                                Austin, Texas 78701-3526
                                                Telephone: (512) 482-8808
                                                Facsimile: (512) 900-6325

Dated: February 18, 2021                        By: /s/ Karen C. Burgess                      .
                                                       Karen C. Burgess
                                                       State Bar No. 00796276

                                                ATTORNEYS FOR PLAINTIFF
                                                ROGER BEASLEY IMPORTS, INC.




PLAINTIFF ROGER BEASLEY IMPORTS, INC.’S ORIGINAL COMPLAINT                                          Page 7
